17 N.Y.3d 777 (2011)
952 N.E.2d 1073
929 N.Y.S.2d 78
2011 NY Slip Op 76239
In the Matter of CONRAD PONS, Appellant,
v.
ANTHONY J. ANNUCCI, as Deputy Commissioner of Correctional Services, Respondent.
2011-342
Court of Appeals of New York.
Submitted April 4, 2011.
Decided June 23, 2011.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying poor person relief, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.